Exhibit 10.1

 

--------------------------------------------------------------------------------

NOTE EXCHANGE AGREEMENT

BY AND AMONG

CRITICAL PATH, INC.

AND

THE PERSONS NAMED ON SCHEDULE I HERETO

DATED AS OF December 5, 2007

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE I  EXCHANGE OF NOTES FOR COMMON STOCK

   2

Section 1.1

  Exchange of the Notes; Cancellation of the Series F Warrants    2

Section 1.2

  Closing    2

Section 1.3

  No Transfer    2

ARTICLE II  REPRESENTATIONS AND WARRANTIES OF THE COMPANY

   2

Section 2.1

  Corporate Existence and Power    3

Section 2.2

  Authorization, No Conflicts    3

Section 2.3

  Binding Effect    3

Section 2.4

  Approvals and Consents    3

Section 2.5

  Issuance of Exchanged Shares    3

ARTICLE III  REPRESENTATIONS AND WARRANTIES OF THE EXCHANGING NOTEHOLDERS

   4

Section 3.1

  Existence and Power    4

Section 3.2

  Authorization, No Conflicts    4

Section 3.3

  Binding Effect    4

Section 3.4

  Approvals and Consents    4

Section 3.5

  Status of Exchanging Noteholder    4

Section 3.6

  Purchase for Own Account    5

Section 3.7

  Title to Notes    5

Section 3.8

  Pre-existing Relationship    5

Section 3.9

  No Advertising    5

ARTICLE IV  CONDITIONS TO THE OBLIGATION OF THE PARTIES TO CLOSE

   5

Section 4.1

  Conditions to the Obligations of the Exchanging Noteholders to Close    5

Section 4.2

  Conditions to the Obligations of the Company to Close    6

ARTICLE V  TERMINATION

   6

Section 5.1

  Termination    6

Section 5.2

  Effect of Termination    7

ARTICLE VI  MISCELLANEOUS

   7

Section 6.1

  Survival of Representations and Warranties    7

Section 6.2

  Notices    7

Section 6.3

  Successors and Assigns; Third Party Beneficiaries    7

Section 6.4

  Amendment and Waiver    8

Section 6.5

  Counterparts    8

 

i



--------------------------------------------------------------------------------

Section 6.6

   Headings    8

Section 6.7

   Governing Law; Consent to Jurisdiction; Waiver of Jury Trial    8

Section 6.8

   Severability    9

Section 6.9

   Specific Performance    9

Section 6.10

   Rules of Construction    9

Section 6.11

   Entire Agreement    9

Section 6.12

   Further Assurances    9

 

SCHEDULES     

Schedule I

   Exchanging Noteholders

 

ii



--------------------------------------------------------------------------------

NOTE EXCHANGE AGREEMENT

THIS NOTE EXCHANGE AGREEMENT, dated December 5, 2007 (this “Agreement”), among
Critical Path, Inc., a California corporation (the “Company”) and the persons
set forth on Schedule I attached hereto (each, an “Exchanging Noteholder” and
together, the “Exchanging Noteholders”).

WHEREAS, each Exchanging Noteholder owns the 13.9% Senior Notes having the
aggregate principal amount set forth opposite the name of such Exchanging
Noteholder on Schedule I hereto (the “Notes”) of the Company;

WHEREAS, the Company has entered into that certain Agreement and Plan of Merger,
dated as of the date hereof (the “Merger Agreement”) with CP Holdco, LLC, a
Delaware limited liability company (“Parent”) and CP Merger Co., a California
corporation and a wholly owned subsidiary of Parent;

WHEREAS, in connection with the Merger Agreement, the Company has proposed to
effect, subject to the Company Shareholder Approval (as defined in the Merger
Agreement), that certain Amended and Restated Articles of Incorporation (the
“Restated Articles”);

WHEREAS, subject to the satisfaction or waiver of the conditions set forth
herein, the Exchanging Noteholders wish to exchange, immediately after the
conversion (the “Conversion Completion”) of all then outstanding shares of
Series D Cumulative Redeemable Convertible Preferred Stock, par value $0.001 per
share, of the Company (the “Series D Preferred Stock”) and Series E Redeemable
Convertible Preferred Stock, par value $0.001 per share, of the Company (the
“Series E Preferred Stock”) into shares of common stock of the surviving
corporation of the merger contemplated by the Merger Agreement, par value $0.001
per share (the “Common Stock”), and the Company wishes to accept, all of the
then outstanding Notes for shares of Common Stock, at a per share price equal to
$0.102 (subject to adjustment for stock splits, combinations, recapitalizations
and similar antidilution events), and

WHEREAS, the Company proposes, in connection and simultaneously with the
exchange of the Notes pursuant to the terms hereof, to cancel all outstanding
warrants to purchase shares of Series F Redeemable Convertible Preferred Stock
of the Company, par value $0.001 per share (the “Series F Warrants”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

EXCHANGE OF NOTES FOR COMMON STOCK

Section 1.1 Exchange of the Notes; Cancellation of the Series F Warrants.
Subject to the terms and conditions herein set forth, each Exchanging Noteholder
hereby agrees, severally and not jointly, to exchange its Notes on the Closing
Date (as defined below) for, and the Company hereby agrees to accept such Notes
for cancellation and issue to such Exchanging Noteholder on the Closing Date,
the aggregate number of shares of Common Stock equal to a fraction, the
numerator of which is the outstanding principal amount of such Notes, together
with all interest accrued thereon up to and including the Closing Date, and the
denominator of which is $0.102 (subject to adjustment for stock splits,
combinations, recapitalizations and similar anti-dilution events with respect to
the Common Stock). The shares of Common Stock to be issued by the Company in
exchange for all of the Notes are hereinafter referred to as the “Exchanged
Shares”. Upon the surrender of the Notes in exchange for the Exchanged Shares,
all then outstanding principal amount of such Notes, together with all interest
accrued thereon up to and including the Closing Date shall be deemed satisfied
and such Notes shall be forthwith cancelled. Subject to the terms and conditions
herein set forth, each Exchanging Noteholder hereby further agrees, severally
and not jointly, that the Series F Warrants held by such Exchanging Noteholders
shall be cancelled at the Effective Time (as defined in the Merger Agreement)
pursuant to Section 1.09 of the Merger Agreement.

Section 1.2 Closing. Subject to the satisfaction or waiver of the conditions set
forth in Article IV herein, the closing of the exchange of the Notes and
issuance of the Exchanged Shares (the “Closing”) shall take place at the offices
of Paul, Weiss, Rifkind, Wharton & Garrison LLP at 1285 Avenue of the Americas,
New York, New York 10019 immediately after the Conversion Completion (the date
upon which the Closing occurs, the “Closing Date”). At the Closing, the Company
shall deliver to each Exchanging Noteholder a certificate or certificates in
definitive form and registered in the name of each such Exchanging Noteholder,
representing his or its Exchanged Shares against delivery by such Exchanging
Noteholder to the Company, for cancellation, of the Notes held by such
Exchanging Noteholder.

Section 1.3 No Transfer. Prior to the earlier of the Closing and termination of
this Agreement pursuant to Section 5.1, except with the prior written consent of
the Company, no Exchanging Noteholder shall sell, give, assign, hypothecate,
pledge, encumber, grant a security interest in or otherwise dispose of (whether
by operation of law or otherwise) any of its Notes.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to each of the Exchanging Noteholders as
follows:

 

2



--------------------------------------------------------------------------------

Section 2.1 Corporate Existence and Power. The Company (a) is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and (b) has the corporate power and authority
to execute, deliver and perform its obligations under this Agreement.

Section 2.2 Authorization, No Conflicts. The execution, delivery and performance
by the Company of this Agreement and the transactions contemplated hereby
(a) have been duly authorized by all necessary corporate action of the Company;
(b) do not violate or conflict with the terms of its articles of incorporation
or by-laws; (c) do not violate, conflict with or result in any breach, default
or contravention of (or with due notice or lapse of time or both would result in
any breach, default or contravention of), or the creation of any lien under, any
contractual obligation of the Company or any requirement of law applicable to
the Company; and (d) do not violate any judgment, injunction, writ, award,
decree or order of any nature of any governmental authority against, or binding
upon, the Company.

Section 2.3 Binding Effect. This Agreement has been duly executed and delivered
by the Company, and constitutes the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity relating to enforceability (regardless of whether
considered in a proceeding at law or in equity).

Section 2.4 Approvals and Consents. No approval, consent, compliance, exemption,
authorization or other action by, or notice to, or registration, declaration or
filing with, any governmental authority or any other person or entity, and no
lapse of a waiting period under a requirement of law, is necessary or required
in connection with the execution, delivery or performance (including, without
limitation, the issuance and delivery of the Exchanged Shares) by, or
enforcement against, the Company of this Agreement or the consummation of the
transactions contemplated hereby.

Section 2.5 Issuance of Exchanged Shares. The Exchanged Shares to be issued to
each Exchanging Noteholder under this Agreement will be duly and validly issued,
fully paid and nonassessable, free and clear of any transfer restrictions or
liens (other than as provided by applicable law), and not subject to any
preemptive rights, rights of first refusal or other similar rights. All of the
Exchanged Shares will be, on the Closing Date, duly authorized, validly issued,
fully paid and non-assessable, and will be issued in compliance with the
registration and qualification requirements of all applicable federal, state and
foreign securities laws. The Notes set forth on Schedule I are all of the issued
and outstanding Notes and there are no options, warrants, conversion privileges,
purchase or other rights outstanding to purchase or acquire any Notes from the
Company.

 

3



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE EXCHANGING NOTEHOLDERS

Each Exchanging Noteholder represents and warrants, severally and not jointly,
to the Company as follows:

Section 3.1 Existence and Power. Such Exchanging Noteholder (a) is an entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and (b) has the capacity or power and authority
to execute, deliver and perform its obligations under this Agreement.

Section 3.2 Authorization, No Conflicts. The execution, delivery and performance
by such Exchanging Noteholder of this Agreement and the transactions
contemplated hereby (a) have been duly authorized by all necessary action of
such Exchanging Noteholder; (b) do not violate or conflict with the terms of its
organizational or governing documents; (c) do not violate, conflict with or
result in any breach, default or contravention of (or with due notice or lapse
of time or both would result in any breach, default or contravention of), or the
creation of any lien under, any contractual obligation of such Exchanging
Noteholder or any requirement of law applicable to such Exchanging Noteholder;
and (d) do not violate any judgment, injunction, writ, award, decree or order of
any nature of any governmental authority against, or binding upon, such
Exchanging Noteholder.

Section 3.3 Binding Effect. This Agreement has been duly executed and delivered
by such Exchanging Noteholder, and constitutes the legal, valid and binding
obligations of such Exchanging Noteholder, enforceable against such Exchanging
Noteholder in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity relating to enforceability
(regardless of whether considered in a proceeding at law or in equity).

Section 3.4 Approvals and Consents. No approval, consent, compliance, exemption,
authorization or other action by, or notice to, or registration, declaration or
filing with, any governmental authority or any other person or entity, and no
lapse of a waiting period under a requirement of law, is necessary or required
in connection with the execution, delivery or performance by, or enforcement
against, such Exchanging Noteholder of this Agreement or the consummation of the
transactions contemplated hereby.

Section 3.5 Status of Exchanging Noteholder. Such Exchanging Noteholder is an
“accredited investor” as defined in Rule 501(a) under the Securities Act of
1933, as amended (the “Securities Act”).

 

4



--------------------------------------------------------------------------------

Section 3.6 Purchase for Own Account. The Exchanged Shares to be acquired by
such Exchanging Noteholder pursuant to this Agreement are being or will be
acquired for its own account and with no intention of distributing or reselling
such Exchanged Shares or any part thereof. If such Exchanging Noteholder should
in the future decide to dispose of any such Exchanged Shares, such Exchanging
Noteholder understands and agrees that it may do so only in compliance with the
Securities Act and applicable state securities laws, as then in effect. Such
Exchanging Noteholder agrees to the imprinting, so long as required by law, of a
legend on certificates representing all of its Exchanged Shares to the following
effect:

THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES
LAWS OF ANY STATE OF THE UNITED STATES OF AMERICA. THE SHARES MAY NOT BE
TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH LAWS.

Section 3.7 Title to Notes. Such Exchanging Noteholder is the true and lawful
owner of its Notes having the aggregate principal amount set forth opposite its
name on Schedule I and such Notes are free and clear of all liens, restrictions,
charges, adverse claims and other encumbrances (other than liens that would be
released prior to the Closing and applicable restrictions under state and
federal securities laws).

Section 3.8 Pre-existing Relationship. Such Exchanging Noteholder has either a
preexisting personal or business relationship with the Company or one or more of
its officers, directors or controlling Persons or, by reason of such Exchanging
Noteholder’s business or financial experience or the business or financial
experience of its professional advisors who are unaffiliated with and who are
not compensated by the Company or any Affiliate or any selling agent of the
Company, directly or indirectly, have, and could reasonably be assumed to have,
the capacity to protect its own interests in connection with the issuance of the
Exchanged Shares to such Exchanging Noteholder.

Section 3.9 No Advertising. Such Exchanging Noteholder is not aware of the
publication of any advertisement or of any general solicitation or advertising
in connection with the offer and sale of the Exchanged Shares.

ARTICLE IV

CONDITIONS TO THE OBLIGATION

OF THE PARTIES TO CLOSE

Section 4.1 Conditions to the Obligations of the Exchanging Noteholders to
Close. The obligations of each Exchanging Noteholder to acquire the Exchanged
Shares, to deliver the Notes to the Company for cancellation therefor at the

 

5



--------------------------------------------------------------------------------

Closing and to perform any obligations hereunder shall be subject to the
satisfaction as determined by, or waived by, such Exchanging Noteholder in its
sole discretion, of the following conditions on or before the Closing Date:

(a) Representations and Warranties; Compliance. The representations and
warranties of the Company contained in Article II hereof shall be true and
correct in all respects. The Company shall have performed and complied in all
respects with all of its agreements set forth herein that are required to be
performed by the Company on or before the Closing Date.

(b) Merger Agreement. The Effective Time shall have occurred.

(c) Restated Articles. The Restated Articles shall have been duly filed with the
Secretary of State of the State of California and shall be in full force and
effect.

(d) Conversion Completion. The Conversion Completion shall have occurred.

Section 4.2 Conditions to the Obligations of the Company to Close. The
obligations of the Company to issue the Exchanged Shares at the Closing and to
perform any obligations hereunder shall be subject to the satisfaction as
determined by, or waived by, the Company in its sole discretion, of the
following conditions on or before the Closing Date:

(a) Representations and Warranties; Compliance. The representations and
warranties of each Exchanging Noteholder contained in Article III hereof shall
be true and correct in all respects. Each Exchanging Noteholder shall have
performed and complied in all respects with all of its agreements set forth
herein that are required to be performed by such Exchanging Noteholder on or
before the Closing Date.

(b) Merger Agreement. The Effective Time shall have occurred.

(c) Restated Articles. The Restated Articles shall have been duly filed with the
Secretary of State of the State of California and shall be in full force and
effect.

(d) Conversion Completion. The Conversion Completion shall have occurred.

ARTICLE V

TERMINATION

Section 5.1 Termination. This Agreement shall terminate automatically, without
any action on the part of any party hereto, upon the termination of the Merger
Agreement in accordance with its terms. In no event shall any party be liable
for any consequential, speculative or punitive damages or any damages arising
from lost profits.

 

6



--------------------------------------------------------------------------------

Section 5.2 Effect of Termination. In the event of termination of this Agreement
as provided in Section 5.1, this Agreement shall forthwith become void and have
no effect; provided, that such termination shall not relieve any party for any
material breach of this Agreement by such party prior to such termination.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Survival of Representations and Warranties. All of the
representations and warranties made herein shall survive the execution and
delivery of this Agreement.

Section 6.2 Notices. All notices, demands and other communications provided for
or permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:

If to the Company:

Critical Path, Inc.

2 Harrison Street, 2nd Floor

San Francisco, California 94105

Telecopier: (415) 541-2300

Attention: Chief Executive Officer

with a copy to:

Paul, Hastings, Janofsky & Walker, LLP

55 Second Street, 24th Floor

San Francisco, California 94105

Telecopier: (415) 856-7310

Attention: Gregg F. Vignos, Esq.

If to any Exchanging Noteholders, at the addresses of such Exchanging Noteholder
set forth on Schedule I attached hereto.

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) Business Days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.

Section 6.3 Successors and Assigns; Third Party Beneficiaries. This Agreement
shall inure to the benefit of and be binding upon the successors of the parties

 

7



--------------------------------------------------------------------------------

hereto. No Person other than the parties hereto and their successors are
intended to be a beneficiary of this Agreement.

Section 6.4 Amendment and Waiver. Any amendment, supplement or modification of
or to any provision of this Agreement, any waiver of any provision of this
Agreement, and any consent to any departure by the Company or the Exchanging
Noteholders from the terms of any provision of this Agreement, shall be
effective (i) only if it is made or given in writing and signed by the Company
and the Exchanging Noteholders holding two-thirds ( 2/3) of the aggregate
principal amount of the Notes set forth on Schedule I hereto and (ii) only in
the specific instance and for the specific purpose for which it is made or
given. Any such amendment, supplement, modification, waiver or consent shall be
binding upon all of the Exchanging Noteholders.

Section 6.5 Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

Section 6.6 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 6.7 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be construed, and the rights and obligations of the parties
hereunder determined, in accordance with and governed by the law of the state of
Delaware. The parties hereto irrevocably submit to the exclusive jurisdiction of
any state or federal court sitting in the State of Delaware over any suit,
action or proceeding arising out of or relating to this Agreement. To the
fullest extent they may effectively do so under applicable law, the parties
hereto irrevocably waive and agree not to assert, by way of motion, as a defense
or otherwise, any claim that they are not subject to the jurisdiction of any
such court, any objection that they may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN
CONNECTION WITH ANY MATTER RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH OF THE PARTIES HERETO HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTIES HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTIES WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY, AS APPLICABLE, AMONG OTHER THINGS, BY THE MUTUAL WAIVERS AND
CERTIFICATIONS SET FORTH IN THIS SECTION.

 

8



--------------------------------------------------------------------------------

Section 6.8 Severability. If any one or more of the provisions contained herein,
or the application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

Section 6.9 Specific Performance. The parties to this Agreement agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties will be entitled
to an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement, this being in
addition to any other remedy to which the parties are entitled at law or in
equity.

Section 6.10 Rules of Construction. Unless the context otherwise requires,
references to sections or subsections refer to sections or subsections of this
Agreement.

Section 6.11 Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
representations, warranties or undertakings, other than those set forth or
referred to herein. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

Section 6.12 Further Assurances. Each of the parties shall execute such
documents and perform such further acts (including, without limitation,
obtaining any consents, exemptions, authorizations or other actions by, or
giving any notices to, or making any filings with, any governmental authority or
any other person) as may be reasonably required or desirable to carry out or to
perform the provisions of this Agreement.

[Remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Note Exchange Agreement on the date first written above.

 

CRITICAL PATH, INC. By:  

/s/ Mark Palomba

Name:   Mark Palomba Title:   Chief Executive Officer

EXCHANGING NOTEHOLDERS:

 

GENERAL ATLANTIC PARTNERS 74, L.P.

By:   General Atlantic LLC,   Its general partner By:  

/s/ Matthew Nimetz

Name:   Matthew Nimetz Title:   Managing Director GAPSTAR, LLC By:   General
Atlantic LLC,   Its sole member By:  

/s/ Matthew Nimetz

Name:   Matthew Nimetz Title:   Managing Director



--------------------------------------------------------------------------------

GAP COINVESTMENT PARTNERS II, L.P. By:  

/s/ Matthew Nimetz

Name:   Matthew Nimetz Title:   A General Partner GAPCO GMBH & CO. KG. By:  
GAPCO Management GmbH,   Its general partner By:  

/s/ Matthew Nimetz

Name:   Matthew Nimetz Title:   Managing Director EXCHANGING NOTEHOLDER: CAMPINA
ENTERPRISES LIMITED By:  

/s/ Ip Tak Chuen, Edmond

Name:   Ip Tak Chuen, Edmond Title:   Director EXCHANGING NOTEHOLDER: RICHMOND
CP LLC By:  

/s/ Peter B. Kellner

Name:   Peter Kellner Title:   Managing Member

 



--------------------------------------------------------------------------------

SCHEDULE I

EXCHANGING NOTEHOLDERS

 

Exchanging Noteholder

   Principal Amount of Notes

General Atlantic Partners 74, L.P.

 

c/o General Atlantic Service Company, LLC

3 Pickwick Plaza

Greenwich, CT 06830

Telecopier: (203) 302-3044

Attention: David A. Rosenstein

   $ 6,841,995.29

GapStar, LLC

 

c/o General Atlantic Service Company, LLC

3 Pickwick Plaza

Greenwich, CT 06830

Telecopier: (203) 302-3044

Attention: David A. Rosenstein

   $ 530,073.19

GAP Coinvestment Partners II, L.P.

 

c/o General Atlantic Service Company, LLC

3 Pickwick Plaza

Greenwich, CT 06830

Telecopier: (203) 302-3044

Attention: David A. Rosenstein

   $ 864,571.92

GAPCO GmbH & Co. KG

 

Koenigsallee 62

40212 Duesseldorf

Germany

Telecopier: 49 211 602 888-57

Attention: David A. Rosenstein

   $ 13,359.60

Campina Enterprises Limited

 

c/o 7th Floor, Cheung Kong Center

2 Queen’s Road Central

Hong Kong

Telecopier: (852) 2128-8001

Attention: Company Secretary

   $ 8,250,000.00



--------------------------------------------------------------------------------

Richmond CP LLC

 

c/o Richmond Management LLC

645 Madison Avenue, 20th Floor

New York, NY 10022

Telecopier: (212) 838-6742

Attention: Peter B. Kellner

   $ 1,500,000.00